DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.
 Claims 1, 6, 11, 16, and 21 have been amended.  Claims 1-25 are pending.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6-9, 11-14, 16-19,  and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimura (US Patent No. 5,799,303) in view of Daray et al (US Patent Application Publication No. 2002/0174100)  in view of Kondo (US Patent No. 5,351,190) and further in view of Silverman (US Patent No. 8,355,919).
Tsuchimura teaches an apparatus and method for sorting attributes-mixed character strings.  Regarding claims 1 and 11, Tsuchimura teaches a computer-dividing means 12], by a system comprising one or more processors, a multilingual input text into a plurality of collation items [Fig. 2; Fig. 3; col 4, line 51 to col. 5, line 7 --- the dividing means 12 divides all of the character strings to be sorted in the database 11 according to attribute separation levels as specified by the sorting condition specifying means 31, thus dividing the character strings according to the attributes; Fig 10/11; col. 5, lines 20-21 -– alphabetic character attribute strings represents English language and the Kana/Kanji character attribute strings represent Japanese language; col. 8, lines 31-35; col. 9, lines 19-39]; detecting, by the system, a language of each collation item of the plurality of collation items [col. 8, lines 31-35; Fig 10/11; col. 5, lines 20-21 -– alphabetic character attribute strings represents English language and the Kana/Kanji character attribute strings represent Japanese language; col. 5, lines 54-56; col. 7, lines 61-63; col. 8, lines 31-35; col. 9, lines 19-39 –where the system dividing alphabetic characters from Kana/Kanji characters provides a form of detecting the language to distinguish English from Kana/Kanji] wherein the language is one of a plurality of different languages [col.5, lines 20-21 – English/Japanese languages]; storing, by the system, each collation item, of the plurality of collation items, into a corresponding sub language buffer of a plurality of sub language buffers [col. 5, lines 6-7; col. 5, lines 54-56 -- The dividing means 12 divides each of the character strings according to the attributes, and creates management tables associated with the respective attributes – where the numeric and alphabetic characters are English language tables (“buffers”)and the Kana/Kanji characters are 
Regarding claims 6, 16, and 21, Tsuchimura teaches a computer implemented method [Fig, 2; Fig.3], computer program product Fig. 1; col. 4, lines 40-51] and system with [Fig. 1 – server components providing processors and memory]; col. 4, lines 40-51] for cognitive collation configuration processing of multilingual data comprising a frontend component [Fig. 1 – client device]; backend component [Fig. 2 – server]; the frontend component is configured to transmit a sorting request to the backend component [Fig. 6; col. 7, lines 21-25 -- First, sorting conditions are specified by the sorting condition specifying means 31. Sorting conditions can be easily specified by displaying a sorting condition specifying screen at the display device 32 of the client 30 and then selecting required conditions on various menus with a mouse; col. 7, lines 26-40];  wherein the backend component is configured to perform parsing [dividing means 12], by a system comprising one or more processors, a multilingual input text into a plurality of collation items [Fig. 2; Fig. 3; col 4, line 51 to col. 5, line 7 --- the dividing means 12 divides all of the character strings to be sorted in the database 11 according to attribute separation levels as specified by the sorting condition specifying means 31, thus dividing the character strings according to the attributes; Fig 10/11; col. 5, lines 20-21 -– alphabetic character attribute strings represents English language and the Kana/Kanji character attribute strings represent Japanese language; col. 8, lines 31-35; col. 9, lines 19-39]; detecting, by the system, a language of each collation item of the plurality of collation items [col. 8, lines 31-35; Fig 10/11; col. 5, lines 20-21 -– alphabetic character attribute strings represents English language and the Kana/Kanji character attribute strings represent Japanese language; col. 5, lines 54-56; col. 7, lines 61-63; col. 8, lines 31-35; col. 9, lines 19-39 –where the system dividing alphabetic characters from Kana/Kanji characters provides a form of detecting the language to distinguish English from Kana/Kanji] wherein the language is one of a plurality of different languages [col.5, lines 20-21 – English/Japanese languages]; storing, by the system, each collation item, of the plurality of collation items, into a corresponding sub language buffer of a plurality of sub language buffers [col. 5, lines 6-7; col. 5, lines 54-56 -- The dividing means 12 divides each of the character strings according to the attributes, and creates management tables associated with the respective attributes – where the numeric and alphabetic 
Regarding claims 2, 7, 12, 17, and 22, the combination of Tsuchimura, Silverman, Daray, and Kondo teaches  the merging is performed subsequent to the second sort operation and the first sort operation [Tsuchimura at Figs. 16/17/18; col. 5, lines 29-30 – results of the sorting;  col. 11, lines 17-57; Kondo at Fig 5].   
Regarding claims 3, 8, 13, 18, and 23, the combination of Tsuchimura, Silverman, Daray, and Kondo teaches the plurality of collation items comprises a attributes-mixed character strings according to the present invention; col. 2, lines 64-65; col. 8, lines 37-38 -- The character strings are assigned the management numbers "1" to "7].
Regarding claims 4, 9, 14, 19, and 24, the combination of Tsuchimura, Silverman, Daray, and Kondo teaches prior to parsing the multilingual input text, receiving, by the system, a sorting request from a frontend system via a function call of a service API [Tsuchimura at Fig. 6; col. 21-25 -- First, sorting conditions are specified by the sorting condition specifying means 31. Sorting conditions can be easily specified by displaying a sorting condition specifying screen at the display device 32 of the client 30 and then selecting required conditions on various menus with a mouse; col. 7, lines 26-40], wherein the sorting request includes the multilingual input text [Tsuchimura at Fig 10/11; col. 5, lines 20-21 -– alphabetic character attribute strings represents English language and the Kana/Kanji character attribute strings represent Japanese language; col. 8, lines 31-35; col. 9, lines 19-39]; and transmitting, by the system, the sorted output to the frontend system in response to the received sorting request [Tsuchimura at col. 11, lines 61-63 -- the result of sorting is displayed at the display device].

  
Claims 5, 10, 15, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchimura in view of Silverman in view of Daray in view of Kondo and further in view of Doctor et al (US Patent No. 10,423,999).
Regarding claims 5, 10, 15, 20, and 25, Tsuchimura fails to teach a feedback daemon, wherein the feedback daemon is configured to monitor and learn sorting preferences of one or more users, wherein the feedback daemon is further configured to adjust the set of collation settings, in real-time, based on the learned sorting preferences.  Doctor teaches a system for performing personalized category-based sorting, where user actions that occur after information about determined personalized category-based sorted products is displayed to the user--such user actions may in at least some embodiments be used as feedback related to how the determination of personalized category-based sorted products for the user was performed, such as to change weights associated with particular determined affinities for the user in the future, and/or to change the determined affinities that are used (col.14, line 24 to col. 15, line 4; col. 15. Lines 17-41; col. 17, lines 34-38) and teaches (col. 15, lines 7-12) machine learning techniques may be used to automatically determine weights given to particular user affinities and/or to other information associated with determining personalized category-based sorted products (e.g., particular selection strategies, particular selection controls, etc.).  One having ordinary skill in the art would have recognized the advantages of implementing the feedback/machine learning techniques of Doctor, in the collating system of Tsuchimura/Silverman/Daray/Kondo, so as to provide the data sorted in a manner that is of most interest to the user (Doctor at col. 2, lines 32-44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA A ARMSTRONG whose telephone number is (571)272-7598.  The examiner can normally be reached on M,T,TH,F 11:30-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA A. ARMSTRONG
Primary Examiner
Art Unit 2659



/ANGELA A ARMSTRONG/Primary Examiner, Art Unit 2659